On Motion for Rehearing.
LATTIMORE, J.
We know of no authority holding it proper to tell the jury in a charge to disregard the testimony of a witness who has sworn on direct examination to one state of facts, and, on cross-examination, has made answers which might appear contradictory. The jury see the witnesses, hear the questions asked and the answers given, and are wisely charged with the sole responsibility of passing on the credibility of such witnesses and the weight to be given to their testimony. We think we correctly upheld the action of the trial court in refusing the special charge asking that the jury be told not to consider the testimony of the witness Emanus.
We must take the bills of exception as they appear in the record, unless attacked in some authorized way, in seeking to solve the erroneous or harmful character of the things therein complained of. The arguments *140objected to, viewed in the light of the qualifications placed on the bills, were properly held not subject to the objections made. The complaint of misconduct of the jury was fully analyzed and discussed in the original opinion, and we think correctly disposed of.
The motion for rehearing will be overruled. '